DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 1/21/2021 has been entered. Claim 5 has been canceled. Claims 1-4 
and 6-21 remain for examination.

Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendments and arguments filed on 1/21/2021 have been entered. Accordingly, the prior art fails to disclose:
i. a computer as recited in claim 1, comprising: 
a network interface configured to communicate with an electronic device; 
a processor; and 
memory configured to store program instructions, wherein, when executed by the processor, the program instructions cause the computer to perform operations comprising: 
obtaining information specifying multiple document locations associated with a product based at least in part on different environmental conditions of the product; 
generating a product tag for the product, wherein the product tag comprises location information specifying the document locations, given location information is associated with at , and 
wherein generating the product tag comprises selecting the location information based at least in part on capabilities of the functional inks, the states of the circuit, or both; and providing additional information specifying the product tag to the electronic device.

ii. a non-transitory computer-readable storage medium for use in conjunction with a computer as recited in claim 18, the computer-readable storage medium storing program instructions that, when executed by the computer, cause the computer to perform operations comprising: 
obtaining information specifying multiple document locations associated with a product based at least in part on different environmental conditions of the product; 
generating a product tag for the product, wherein the product tag comprises location information specifying the document locations, given location information is associated with at least a given functional ink or is associated with a given state of a circuit in the product tag that is configured to respond to a given environmental condition, and the environmental conditions for different functional inks or different states of the circuit are different, such that, at a given time, the product tag is configured to present location information for a given one of the document locations, and 
wherein generating the product tag comprises selecting the location information based at least in part on capabilities of the functional inks, the states of the circuit, or both; and 
providing additional information specifying the product tag to the electronic device.

 	iii. a method for generating a product tag for a product as recited in claim 20, comprising: 
 	by a computer: 
obtaining information specifying multiple document locations associated with the product based at least in part on different environmental conditions of the product; 
generating the product tag for the product, wherein the product tag comprises location information specifying the document locations, given location information is associated with at least a given functional ink or is associated with a given state of a circuit in the product tag that is configured to respond to a given environmental condition, and the environmental conditions for different functional inks or different states of the circuit are different, such that, at a given time, the product tag is configured to present location information for a given one of the document locations, and 
wherein generating the product tag comprises selecting the location information based at least in part on capabilities of the functional inks, the states of the circuit, or both; and -4-Response to NFOA dated October 20, 2020 Application No. 16/712,974 
providing additional information specifying the product tag to the electronic device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THIEN M LE/Primary Examiner, Art Unit 2887